          Case 1:18-mc-00327-AT Document 5 Filed 10/23/18 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SCIENCE APPLICATIONS
INTERNATIONAL CORPORATION,

                                 Judgment
                                 Creditor                Civil Action No. 18-cv-327
V.

THE HELLENIC REPUBLIC,

                                 Judgment Debtor.


                                   CERTIFICATE OF SERVICE

       This is to certify that on October 23, 2018 I caused to be served a true and correct copy of

(i) Notice of Petitioner’s Motion for Relief Pursuant to 28 U.S.C. § 1610(c); (ii) Memorandum of

Points and Authorities in Support of Petitioner’s Motion for Relief Pursuant to 28 U.S.C. §

1610(c); (iii) Proposed Order, and; (iv) Declaration of Charlene C. Sun with Exhibits in

Support, [ECF Nos. 3 and 4] upon counsel for Judgment Debtor the Hellenic Republic, listed

below, by causing copies of same to be delivered via overnight delivery and registered mail

return receipt requested upon:

        Neal Goldfarb, Esq.                         Max F Maccoby, Esq.
        Max Maccoby, Esq.                           WASHINGTON GLOBAL LAW GROUP, PLLC
        BUTZEL LONG, PC                             1701 Pennsylvania Avenue, N.W.
        1909 K Street, N.W., Suite 500              Suite 200
        Washington, D.C. 20006                      Washington, D.C. 20006


       In addition, my colleague Charlene Sun provided electronic copies of the same papers to

counsel for the Hellenic Republic by electronic mail.
         Case 1:18-mc-00327-AT Document 5 Filed 10/23/18 Page 2 of 2


Dated: October 23, 2018
       New York, New York
                                   By: /s/ James Berger_______________
                                   James Berger
                                   Charlene C. Sun
                                   King & Spalding LLP
                                   1185 Avenue of the Americas
                                   New York, NY 10036
                                   Telephone: (212) 556-2100
                                   Facsimile: (212) 556-2222

                                   Attorneys for Judgment Creditor, Leidos, Inc.
